DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

RESPONSE TO ARGUMENTS
Applicant's election with traverse of Specie I: Claims 1-9 in the reply filed on 12/29/2021 is acknowledged.  The traversal is on the ground(s) that a search and examination of the entire application would not place serious burden on the Examiner because of the electronic searching capability available at the United States Patent and Trademark Office for searching overlapping area.  This is not found persuasive because different search strategies and search queries need to be employed for searching the difference species.
The requirement is still deemed proper and is therefore made FINAL.

I. REJECTIONS BASED ON PRIOR ART
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-3 and 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Woodward et al. (US Pub.: 2017/0116419) in view of Raghava et al. (US Pub.: 2019/0108145).

As per claim 1, Woodward teaches/suggests an architecture, comprising: a transactional interface (e.g. interface between memory controller logic (MC) 572/582 and memory 532/534 in Fig. 5), coupled between memory and the host (e.g. between memory 532/534 and processing element 570/580), the transactional interface including a signal channel, configured to transfer signals from the host to the memory (Fig. 5-6; and [0046]-[0056]). 
Woodward does not teach the memory architecture, comprising: a
one or more accelerators, a respective accelerator of the one or more accelerators including a respective storage area configured to store data and a respective computation unit configured to perform computation, the respective storage area and the respective computation unit being configured to interact with each other;  
a controller, coupled with the one or more accelerators, the controller being configured to control the one or more accelerators;  receive a command from a host;  and perform an operation in response to receiving the command;  and 

Raghava teaches/suggests a memory architecture, comprising:  one or more accelerators (e.g. associated with Fig. 5, ref. 508 and 514), a respective accelerator of the one or more accelerators including a respective storage area (e.g. associated with Fig. 5, ref. 514) configured to store data and a respective computation unit (e.g. associated with Fig. 5, ref. 508) configured to perform computation, the respective storage area and the respective computation unit being configured to interact with each other; a controller (e.g. Fig. 5, ref. 502), coupled with the one or more accelerators, the controller being configured to control the one or more accelerators;  receive a command from a host (e.g. associated with Fig. 4, ref. 12);  and perform an operation in response to receiving the command; and interface (e.g. Fig. 4, ref. 301), coupled with the controller (e.g. Fig. 5, ref. 502), the interface including a command and address signal channel, configured to transfer command and address signals to the controller (e.g. Fig. 5, ref. 502) (e.g. transferring requests/commands and address signals, wherein it is well-known and/or obvious to one of ordinary skilled in the art that memory interface include corresponding command and address channel/signaling: Brittain et al. (US Pub.: 2009/0190427): [0048]) (Fig. 4-5; and [0037]-[0046]).
It would have been obvious for one of ordinary skill in this art, before the effective filing date of the claimed invention, to include Raghava’s accelerator unit into Woodward’s architecture for the benefit of offloading computation to the memory Raghava, [0015]) and improving energy spent per unit of computation (Raghava, [0037]) to obtain the invention as specified in claim 1.

As per claim 2, Woodward and Raghava teach/suggest all the claimed features of claim 1 above, where Woodward and Raghava further teach/suggest the memory architecture comprising wherein the controller is further configured to perform the operation with deterministic timing (e.g. associated with synchronous operations) to complete the operation at a predetermined time if the operation includes at least one of a read operation, a computation operation, and a write operation; and return a result of the operation to the host at the predetermined time if the operation includes at least one of a read operation and a computation operation (Woodward, Fig. 5-6; [0014]-[0015]; [0046]-[0056]; and Raghava, Fig. 4-5; [0037]-[0046]). 
 
As per claim 3, Woodward and Raghava teach/suggest all the claimed features of claim 1 above, where Woodward and Raghava further teach/suggest the memory architecture comprising wherein the transactional interface further includes a response signal channel; and wherein the controller is further configured to perform the operation with non-deterministic timing (e.g. associated with asynchronous operations); and send a response signal indicating that the operation is completed to the host when the operation is completed via the response signal channel (Woodward, Fig. 5-6; [0014]-[0015]; [0046]-[0056]; and Raghava, Fig. 4-5; [0037]-[0046]), wherein it is well-known and/or obvious to one of ordinary skilled in the art that memory interface include Brittain et al. (US Pub.: 2009/0190427): [0048]). 
 
As per claim 6, claim 6 is rejected in accordance to the same rational and reasoning as the above rejection of claim 1, where Woodward and Raghava further teach/suggest the system, comprising: the host, coupled with the transactional interface, the host being configured to send the command and address signals (Woodward, Fig. 5-6; [0014]-[0015]; [0046]-[0056]; and Raghava, Fig. 4-5; [0037]-[0046]), wherein it is well-known and/or obvious to one of ordinary skilled in the art that memory interface include corresponding command and address channel/signaling (Brittain et al. (US Pub.: 2009/0190427): [0048]). 
 
As per claims 7-8, claims 7-8 are rejected in accordance to the same rational and reasoning as the above rejection of claims 2-3.

Claims 4 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Woodward et al. (US Pub.: 2017/0116419) in view of Raghava et al. (US Pub.: 2019/0108145) as applied to claims 1 and 6 above, and further in view of Golov (US Pub.: 2020/0174677).

As per claim 4, Woodward and Raghava teach/suggest all the claimed features of claim 1 above, where Woodward and Raghava further teach/suggest the memory architecture comprising wherein the controller is further configured to send a request to Woodward, Fig. 5-6; [0014]-[0015]; [0046]-[0056]; and Raghava, Fig. 4-5; [0037]-[0046]), but Woodward and Raghava do not teach the memory architecture comprising a request for permission; and the permission allowing the memory architecture not to receive command and/or data from the host for a period.
Golov teaches/suggests a system comprising a request for permission; and the permission allowing the memory architecture not to receive command and/or data from the host for a period (e.g. associated with signaling to a host device to stop sending new data) ([0017]).
It would have been obvious for one of ordinary skill in this art, before the effective filing date of the claimed invention, to include Golov’s signaling into Woodward and Raghava’s architecture for the benefit of informing the host that it is busy and the buffers are full (Golov, [0017]) to obtain the invention as specified in claim 4.

As per claim 9, claim 9 is rejected in accordance to the same rational and reasoning as the above rejection of claim 4.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Woodward et al. (US Pub.: 2017/0116419) in view of Raghava et al. (US Pub.: 2019/0108145) as applied to claim 1 above, and further in view of Jones et al. (US Patent 6,061,752).
Woodward and Raghava teach/suggest all the claimed features of claim 1 above, where Woodward and Raghava further teach/suggest the memory architecture comprising wherein the transactional interface further includes a data bus, configured to transfer data from/to the host to/from the memory architecture; and a channel, Woodward, Fig. 5-6; [0014]-[0015]; [0046]-[0056]; and Raghava, Fig. 4-5; [0037]-[0046]), but Woodward and Raghava do not teach the memory architecture comprising a check bit, configured for metadata and/or Error-Correcting Code (ECC). 
Jones teach/suggest an architecture comprising a check bit, configured for metadata and/or Error-Correcting Code (ECC) (col. 3, l. 60 to col. 4, l. 3).
It would have been obvious for one of ordinary skill in this art, before the effective filing date of the claimed invention, to include Jones’ ECC into Woodward and Raghava’s architecture for the benefit of implement error detection (Jones, col. 3, ll. 66-67) to obtain the invention as specified in claim 5.

II. PERTINENT PRIOR ART NOT RELIED UPON
Brittain et al. (US Pub.: 2009/0190427): disclosing that it is well-known and/or obvious for connections to memory device to include address and data signaling ([0048]).
III. CLOSING COMMENTS

CONCLUSION
STATUS OF CLAIMS IN THE APPLICATION
The following is a summary of the treatment and status of all claims in the application as recommended by M.P.E.P.  707.07(i):
CLAIMS REJECTED IN THE APPLICATION
Per the instant office action, claims 1-9 have received a first action on the merits and are subject of a first action non-final.
    
DIRECTION OF FUTURE CORRESPONDENCES
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUN KUAN LEE whose telephone number is (571)272-0671.  The examiner can normally be reached on Monday-Friday.				
IMPORTANT NOTE
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Idriss Alrobaye can be reached on (571) 270-1023.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
/CHUN KUAN LEE/Primary Examiner
Art Unit 2181                                                                                                                                                                                                        January 25, 2022